[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 12-10923         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 25, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:07-cr-20778-JEM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff - Appellee,

                                              versus

ALEXANDER ROBIOU,

llllllllllllllllllllllllllllllllllllllll                        Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (June 25, 2012)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:
      Alexander Robiou filed a motion for a sentence reduction under

§ 3582(c)(2) because the enactment of Amendment 750 to the Sentencing

Guidelines lowered the crack cocaine base offense levels in U.S. Sentencing

Guidelines Manual § 2D1.1. The district court denied his motion, and Robiou

timely appealed. After reviewing the briefs, we affirm the district court.

      In 2007, Robiou pled guilty to two counts of possession with the intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) (Counts 1 and 2), one

count of conspiracy to possess with the intent to distribute cocaine base, in

violation of 21 U.S.C. § 846 (Count 3), and one count of conspiracy to possess

with the intent to distribute five grams or more of cocaine base, in violation of 21

U.S.C. § 846 (Count 5). Because of Robiou’s prior felony drug conviction, Count

5 carried a statutory mandatory minimum sentence of 120 months’ imprisonment.

The district court sentenced Robiou to 57 months’ imprisonment on Counts 1, 2,

and 3, and 120 months’ imprisonment on Count 5 with each sentence to run

concurrently. Pursuant to Federal Rule of Criminal Procedure 35, Robiou’s

sentence was subsequently reduced to 100 months’ imprisonment on Count 5.

      We review de novo a district court’s legal conclusions regarding the scope

of its authority under the Sentencing Guidelines. United States v. Moore, 541 F.3d
1323, 1326 (11th Cir. 2008). A defendant is ineligible for a sentence reduction

                                          2
where an “amendment does not have the effect of lowering [his] applicable

guideline range because of the operation of another guideline or statutory

provision (e.g. a statutory mandatory minimum term of imprisonment).” U.S.S.G.

§ 1B1.10, cmt. n.1(A); see also United States v. Williams, 549 F.3d 1337, 1339–42

(11th Cir. 2008); Moore, 541 F.3d at 1330. Although Amendment 750 reduced

Robiou’s adjusted offense level under § 2D1.1, the district court sentenced him to

a term of imprisonment based on the statutory mandatory minimum. Therefore,

the district court properly denied Robiou’s motion to reduce his sentence because

Amendment 750 did not alter the statutory mandatory minimum 120 month

sentence that is required under 21 U.S.C. § 841(b).

      AFFIRMED.




                                         3